                        UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                               ·No. 5:ZQ-{£-L\1~ \\30(~) flLEDI
                                                         ON---'-~~------~~
                                                                        r A. oore, Jr., Clerk
                                                                    US District Court
UNITED STATES OF AMERICA                      )                     Eastern District of NC
                                              )
            V.                                )      INDICTMENT
                                              )
SAUL REYES-MENDOZA                            )
 a/k/a "Eulalia Reyes-Mendoza"                )

     . The Grand Jury charges:

                                   COUNT ONE

      From on or about February 9, 1995, and continuing thereafter until on or about

August 3, 2016, in the Eastern District of North CaroHna, and elsewhere, the

defendant, SAUL REYES-MENDOZA, also known as "Eulalia Reyes-Mendoza," in a

matter within the jurisdiction of the United States Social Security Administration,

for the purpose of obtaining something of value and for other purposes, did knowingly

and with intent . to deceive, falsely represent Social Security account number

XXX-XX-9485, in an application for asbestos accreditation with the North Carolina

Department of Health and Human Services, to have been assigned by the

Commissioner of Social Security to hini, when in fact, as the defendant then knew,

such number was not the Social Security account number assigned by the

Commissioner of Social Security to him.

      All in violation of Title 42, United States Code, Section 408(a)(7)(B).


                                          1



           Case 5:20-cr-00047-BO Document 1 Filed 01/24/20 Page 1 of 3
                                   COUNT TWO

      On or about December 17, 2019; in the Eastern District of North Carolina, the

defendant SAUL REYES-MENDOZA, also known as "Eulalia Reyes-Mendoza," did

knowingly possess a document prescribed by statute and regulation as evidence of

authorized stay and employment in the United States, that is, Social Security card

XXX-XX-3357, knowing such document was falsely made and unlawfully obtained.

      All in violation of Title 18, United States Code, Section 1546(a).

                                  COUNT THREE

      On or about December 17, 2019, in the Eastern District of North Carolina, the

defendant SAUL REYES-MENDOZA, also known as "Eulalia Reyes-Mendoza," did

knowingly possess a document prescribed by statute and regulation as evidence of

authorized stay and employment in the United States, that is, Social Security card

XXX-XX-9485, knowing such document was falsely made and unlawfully obtained.

      All in violation of Title 18, United States Code, Section 1546(a).

                                  COUNT FOUR

      On or about December 17, 2019, in the Eastern District of North Carolina, the

defendant SAUL REYE$-MENDOZA, also known as "Eulalia Reyes-Mendoza," did

knowingly possess a document prescribed by statute and regulation as evidence of

authorized stay and employment in the United States, that is, Social Security card

XXX-XX-6954, knowing such document was falsely made and unlawfully obtained.

      All in violation of Title 18, United States Code, Section 1546(a).


                                          2




           Case 5:20-cr-00047-BO Document 1 Filed 01/24/20 Page 2 of 3
                                   COUNT FIVE

      From on or about January 9, 1995, and continuing thereafter until on or about

January 8, 2020, in the Eastern District of North Carolina, and elsewhere, the

defendant, SAUL REYES-MENDOZA, also known as "Eulalio Reyes-Mendoza," in a

matter within the jurisdiction of the United States Social Security Administration,

for the purpose of obtaining something of value and for other purposes, did knowingly

and with intent to deceive, falsely represent Social Security account number

XXX-XX-9485, in connection with his employment at Demolition and Asbestos

Removal, Inc., to have been assigned by the Commissioner of Social Security to him,

when in fact, as the defendant then knew, such number was not the Social Security

account number assigned by the Commissioner of Social Security to him.

      All in violation of Title 42, United States Code, Section 408(a)(7)(B).


                                              ATRUE BILL

                                              I
                                              FOREPERsoN---o-- -


                                              DATE


ROBERT J. HIGDON, JR.
United States Attorney

fu~~
BY: SEBASTIAN KIELMANOVICH
Assistant United States Attorney

                                          3




           Case 5:20-cr-00047-BO Document 1 Filed 01/24/20 Page 3 of 3
